Exhibit 23 Consent of Independent Registered Public Accounting Firm The Board of Directors Computer Task Group, Incorporated: We consent to the incorporation by reference in the registration statements No. 333-39936, 333-51162, 333-66766, 333-91148, 333-118314, 333-143080, 333-152827, 333-167461, 333-167462, 333-183206, 333-197925, and 333-206219 on Form S-8 of Computer Task Group, Incorporated of our reports dated February 24, 2017, with respect to the consolidated balance sheets of Computer Task Group, Incorporated and subsidiaries as of December31, 2016 and 2015, and the related consolidated statements of operations, comprehensive income (loss), cash flows, and changes in shareholders’ equity for each of the years in the three-year period ended December31, 2016, and the related financial statement schedule, and the effectiveness of internal control over financial reporting as of December31, 2016, which reports appear in the December31, 2016 annual report on Form 10‑K of Computer Task Group, Incorporated. /s/ KPMG LLP Buffalo, New York
